         Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

                                    :
 EQUAL EMPLOYMENT OPPORTUNITY :
 COMMISSION,                        :
                                    :                     Civil Action No. 4:20-cv-1099-LPR
                                    :
                        Plaintiff,  :                     THE KROGER COMPANY dba
     v.                             :                     KROGER STORE NO. 625 ANSWER
                                    :                     TO PLAINTIFF’S AMENDED
 KROGER LIMITED PARTNERSHIP I d/b/a :                     COMPLAINT
 KROGER STORE NO. 625,              :
                                    :
                       Defendant. :
                                    :


        Defendant Kroger Limited Partnership I (“Kroger” or “Defendant”), by and through its

counsel, for its Amended Answer to Plaintiff Equal Employment Opportunity Commission’s

Amended Complaint (“Plaintiff’s Amended Complaint”), states as follows:

                                       NATURE OF THE ACTION

        Kroger denies the allegations contained within the NATURE OF THE ACTION section of

Plaintiff’s Amended Complaint. Kroger did not discriminate, retaliate or fail to accommodate

Brenda C. Lawson’s (“Lawson”) or Trudy K. Rickerd’s (“Rickerd”) religious beliefs and Plaintiff,

Lawson, and Rickerd are not entitled to any relief.

                                JURISDICTION AND PARTIES

        1.     The allegations in the Paragraph 1 of Plaintiff’s Amended Complaint are legal

conclusions to which no response is necessary. To the extent a response is deemed necessary,

Kroger admits that this Court has jurisdiction over this action. Kroger states that Plaintiff does not

have a legitimate cause of action against it and is not entitled to any relief.
         Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 2 of 18




       2.      The allegations in the Paragraph 2 of Plaintiff’s Amended Complaint are legal

conclusions to which no response is necessary. To the extent a response is deemed necessary,

Kroger admits that the venue is proper. Kroger denies the remaining allegations contained in

Paragraph 2 of Plaintiff’s Amended Complaint.

                                                 PARTIES

       3.      The allegations in the Paragraph 3 of Plaintiff’s Amended Complaint are legal

conclusions to which no response is necessary. To the extent a response is deemed necessary,

Kroger admits that the Equal Employment Opportunity Commission (“EEOC”) is a federal agency

tasked with the administration, interpretation and enforcement of Title VII of the Civil Rights Act

of 1964 (“Title VII”). Kroger states that Plaintiff does not have a legitimate cause of action against

it and is not entitled to relief. Kroger denies the remaining allegations in Paragraph 3 of Plaintiff’s

Amended Complaint.

       4.      Kroger admits the allegations contained in Paragraph 4 of Plaintiff’s Amended

Complaint.

       5.      The allegations in the Paragraph 3 of Plaintiff’s Amended Complaint are legal

conclusions to which no response is necessary. To the extent a response is deemed necessary,

Kroger admits the allegations contained in Paragraph 5 of Plaintiff’s Amended Complaint.

                                     ADMINISTRATIVE PROCESS

       6.      Kroger admits the allegations that more than thirty days prior to the institution of

this lawsuit, Lawson and Rickerd filed charges with the EEOC wrongfully alleging violations of

Title VII. Kroger denies the remaining allegations contained in Paragraph 6 of Plaintiff’s Amended

Complaint.




                                                  2
         Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 3 of 18




       7.     Kroger admits that the EEOC wrongfully issued a reasonable cause determination

finding that Kroger violated Title VII on April 29, 2020. Kroger attempted to engage in

conciliation with the EEOC, but the EEOC failed to conciliate in good faith and prematurely ended

attempts to conciliate. Kroger denies the remaining allegations in Paragraph 7 of Plaintiff’s

Amended Complaint.

       8.     Kroger denies the allegations contained in Paragraph 8 of Plaintiff’s Amended

Complaint.

       9.     Kroger admits that the Parties were unable to reach a conciliation agreement.

Kroger denies the remaining allegations in Paragraph 9 of Plaintiff’s Amended Complaint.

       10.    Kroger admits the allegations contained in Paragraph 10 of Plaintiff’s Amended

Complaint.

       11.    Kroger denies the allegations contained in Paragraph 11 of Plaintiff’s Amended

Complaint.

                     STATEMENT OF CLAIMS OF BRENDA LAWSON
                 FAILURE TO PROVIDE A RELIGIOUS ACCOMMODATION

       12.    Kroger denies the allegations contained in Paragraph 12 of Plaintiff’s Amended

Complaint.

       13.    Kroger denies the allegations contained in Paragraph 13 of Plaintiff’s Amended

Complaint.

              a. Kroger admits that it employed Lawson as a Deli Clerk from September of

                  2011 to June 1, 2019. Kroger denies the remaining allegations contained in

                  Paragraph 13(a) of Plaintiff’s Amended Complaint.

              b. Kroger is without knowledge and information sufficient to form a belief as to

                  the allegations contained in Paragraph 13(b) of Plaintiff’s Amended Complaint

                                               3
Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 4 of 18




       and therefore denies the claims located therein. Kroger is an Equal Opportunity

       Employer and does not tolerate discrimination or harassment against employees

       or customers on the basis of sex, gender, sexual identity, sexual orientation or

       any other protected characteristic.

    c. Kroger denies the allegations contained in Paragraph 13(c) of Plaintiff’s

       Amended Complaint. In recent years, Kroger debuted a new marketing

       campaign, including a new logo, symbol, slogan, brand color pallet, advertising

       campaign, and brand identity. The new symbol was designed to represent

       “Kroger’s Promise,” and is four layered heart meant to portray a blue heart

       within a yellow heart, within a red heart, within a light blue heart. See Exhibits

       A-B. As a result of the marketing campaign, in April of 2019, Kroger revised

       its dress code to require store associates to wear an apron, which displayed

       Kroger’s Promise symbol on the upper left-hand corner. Exhibit A. Notably,

       the symbol is not a rainbow and only encompasses four colors. Id. The blue

       background symbolizes Kroger’s commitment to friendly and caring service.

       Exhibit B. The yellow heart symbolizes Kroger’s commitment to providing

       fresh goods to customers. Id. The red heart symbolizes Kroger’s commitment

       to uplift in every way. Id. The light blue heart symbolizes Kroger’s commitment

       to improving every day. Id. Kroger has the right to enact and enforce a uniform

       policy, which displays its non-religious Promise branding symbol.

    d. Kroger denies the allegations contained in Paragraph 13(d) of Plaintiff’s

       Amended Complaint. Kroger has not used the Promise symbol to endorse,

       advocate for, or promote the LGBTQ+ community. In fact, Kroger has a



                                     4
Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 5 of 18




       specific Kroger PRIDE logo, which is used to display support or advocacy for

       diversity and inclusion of LGBTQ+ workers. As explained above, Kroger’s

       Promise symbol symbolizes Kroger’s commitment to providing friendly and

       caring service, fresh goods to customers, uplifting service, and improving every

       day.

    e. Kroger denies the allegations contained in Paragraph 13(e) of Plaintiff’s

       Amended Complaint. Kroger denies the allegations contained in Paragraph

       13(c) of Plaintiff’s Amended Complaint. In recent years, Kroger debuted a new

       marketing campaign, including a new logo, symbol, slogan, brand color pallet,

       advertising campaign, and brand identity. The new symbol was designed to

       represent “Kroger’s Promise,” and is four layered heart meant to portray a blue

       heart within a yellow heart, within a red heart, within a light blue heart. See

       Exhibits A-B. As a result of the marketing campaign, in April of 2019, Kroger

       revised its dress code to require store associates to wear an apron, which

       displayed Kroger’s Promise symbol on the upper left-hand corner. Exhibit A.

       Notably, the symbol is not a rainbow and only encompasses four colors. Id. The

       blue background symbolizes Kroger’s commitment to friendly and caring

       service. Exhibit B. The yellow heart symbolizes Kroger’s commitment to

       providing fresh goods to customers. Id. The red heart symbolizes Kroger’s

       commitment to uplift in every way. Id. The light blue heart symbolizes Kroger’s

       commitment to improving every day. Id. Kroger has the right to enact and

       enforce a uniform policy, which displays its non-religious Promise branding

       symbol.



                                    5
    Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 6 of 18




             f. Kroger admits that Lawson requested to wear her name tag over the Kroger’s

                symbol as an alleged accommodation for her belief that homosexuality is a sin.

                Kroger denies the remaining allegations contained in Paragraph 13(f) of

                Plaintiff’s Amended Complaint.

             g. Kroger admits that Lawson issued a written request to Store Manager Sean

                Maxwell to wear her name tag over the Kroger symbol. Kroger denies the

                remaining allegations contained in Paragraph 13(g) of Plaintiff’s Amended

                Complaint.

             h. Kroger admits that Lawson violated the uniform policy on numerous occasions.

                Kroger denies the remaining allegations contained in Paragraph 13(h).

             i. Kroger admits that Lawson was issued oral counseling and progressive

                discipline in accordance with its established policies and practices for

                repeatedly violating Kroger’s nondiscriminatory uniform policy. Kroger further

                admits that it respects and protects the rights of all employees to practice their

                religious beliefs and creeds, and does not require employees to wear, display,

                promote or endorse the LGBTQ+ community. Kroger denies the remaining

                allegations contained in Paragraph 13(i).

             j. Kroger admits it separated Lawson on June 1, 2019 for repeated insubordination

                and failure to comply with the uniform policy. Kroger denies the remaining

                allegations contained in Paragraph 13(j).

   14.       Kroger denies the allegations contained in Paragraph 14 of Plaintiff’s Amended

Complaint.




                                              6
    Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 7 of 18




   15.       Kroger denies the allegations contained in Paragraph 15 of Plaintiff’s Amended

Complaint.

   16.       Kroger denies the allegations contained in Paragraph 16 of Plaintiff’s Amended

Complaint.

             DISCIPLINE AND DISCHARGE CLAIMS OF BRENDA LAWSON

   17.       Kroger denies the allegations contained in Paragraph 17 of Plaintiff’s Amended

Complaint.

   18.       Kroger denies the allegations contained in Paragraph 18 of Plaintiff’s Amended

Complaint.

   19.       Kroger incorporates its responses to Paragraphs 13(a)-(j) by reference.

             a. Kroger admits that Lawson met with her store manager and filed a handwritten

                request to be exempt from the uniform requirement. Kroger denies the

                remaining allegations contained in Paragraph 19(a) of Plaintiff’s Amended

                Complaint.

             b. Kroger admits that Lawson communicated her belief that the LGBTQ+

                community was inherently sinful. Kroger denies the remaining allegations

                contained in Paragraph 19(b) of Plaintiff’s Amended Complaint.

             c. Kroger admits that Lawson reported her belief that the LGBTQ+ community

                was inherently sinful to the District Human Resources Manager. Kroger denies

                the remaining allegations contained in Paragraph 19(c) of Plaintiff’s Amended

                Complaint.

             d. Kroger denies the allegations contained in Paragraph 19(d) of Plaintiff’s

                Amended Complaint. Kroger respects and protects the rights of all employees



                                              7
    Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 8 of 18




                  to practice their religious beliefs and creeds, and does not require employees to

                  wear, display, promote or endorse the LGBTQ+ community.

             e. Kroger admits that Lawson was issued oral counseling and progressive

                  discipline for repeatedly violating Kroger’s nondiscriminatory uniform policy.

                  Kroger denies the remaining allegations contained in Paragraph 19(e) of

                  Plaintiff’s Amended Complaint.

             f.   Kroger admits that Lawson was suspended in accordance with its established

                  policies and practices after repeated refusals to follow the uniform policy.

                  Kroger denies the remaining allegations contained in Paragraph 19(f) of

                  Plaintiff’s Amended Complaint.

             g.   Kroger admits that allegations contained in Paragraph 19(g) of Plaintiff’s

                  Amended Complaint.

             h. Kroger denies the allegations contained in Paragraph 19(h) of Plaintiff’s

                  Amended Complaint.

             i. Kroger denies the allegations contained in Paragraph 19(i) of Plaintiff’s

                  Amended Complaint.

             j. Kroger admits that Lawson was terminated for repeated insubordination and

                  failure to comply with the uniform policy. Kroger denies the remaining

                  allegations contained in Paragraph 19(j) of Plaintiff’s Amended Complaint.

   20.       Kroger denies the allegations contained in Paragraph 20 of Plaintiff’s Amended

Complaint.

   21.       Kroger denies the allegations contained in Paragraph 21 of Plaintiff’s Amended

Complaint.



                                                8
    Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 9 of 18




   22.       Kroger denies the allegations contained in Paragraph 22 of Plaintiff’s Amended

Complaint.

                       RETALIATION CLAIM OF BRENDA LAWSON

   23.       Kroger denies the allegations contained in Paragraph 23 of Plaintiff’s Amended

Complaint.

   24.       Kroger denies the allegations contained in Paragraph 24 of Plaintiff’s Amended

Complaint.

   25.       Kroger incorporates its responses to Paragraphs 13(a)-(j) and 19(a)-(j).

             a. Kroger denies the allegations contained in Paragraph 25(a) of Plaintiff’s

                Amended Complaint.

             b. Kroger denies the allegations contained in Paragraph 25(b) of Plaintiff’s

                Amended Complaint.

             c. Kroger denies the allegations contained in Paragraph 25(c) of Plaintiff’s

                Amended Complaint.

             d. Kroger denies the allegations contained in Paragraph 25(d) of Plaintiff’s

                Amended Complaint.

             e. Kroger denies the allegations contained in Paragraph 25(e) of Plaintiff’s

                Amended Complaint.

   26.       Kroger denies the allegations contained in Paragraph 26 of Plaintiff’s Amended

Complaint.

   27.       Kroger denies the allegations contained in Paragraph 27 of Plaintiff’s Amended

Complaint.




                                              9
    Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 10 of 18




   28.       Kroger denies the allegations contained in Paragraph 28 of Plaintiff’s Amended

Complaint.

                      STATEMENT OF CLAIMS OF TRUDY RICKERD
                  FAILURE TO PROVIDE A RELIGIOUS ACCOMMODATION

   29.       Kroger denies the allegations contained in Paragraph 29 of Plaintiff’s Amended

Complaint.

   30.       Kroger denies the allegations contained in Paragraph 30 of Plaintiff’s Amended

Complaint.

             a.    Kroger admits that it employed Rickerd as a Sales Associate and File Clerk

                  from October 6, 2006 to May 29, 2019. Kroger denies the remaining allegations

                  contained in Paragraph 30(a) of Plaintiff’s Amended Complaint.

             b. Kroger is without knowledge and information sufficient to form a belief as to

                  the allegations contained in Paragraph 30(b) of Plaintiff’s Amended Complaint

                  and therefore denies the claims located therein. Kroger is an Equal Opportunity

                  Employer and does not tolerate discrimination or harassment against employees

                  or customers on the basis of sex, gender, sexual identity, sexual orientation or

                  any other protected characteristic.

             c. Kroger denies the allegations contained in Paragraph 30(c) of Plaintiff’s

                  Amended Complaint. In recent years, Kroger debuted a new marketing

                  campaign, including a new logo, symbol, slogan, brand color pallet, advertising

                  campaign, and brand identity. The new symbol was designed to represent

                  “Kroger’s Promise,” and is four layered heart meant to portray a blue heart

                  within a yellow heart, within a red heart, within a light blue heart. See Exhibits

                  A-B. As a result of the marketing campaign, in April of 2019, Kroger revised

                                               10
Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 11 of 18




        its dress code to require store associates to wear an apron, which displayed

        Kroger’s Promise symbol on the upper left-hand corner. Exhibit A. Notably,

        the symbol is not a rainbow and only encompasses four colors. Id. The blue

        background symbolizes Kroger’s commitment to friendly and caring service.

        Exhibit B. The yellow heart symbolizes Kroger’s commitment to providing

        fresh goods to customers. Id. The red heart symbolizes Kroger’s commitment

        to uplift in every way. Id. The light blue heart symbolizes Kroger’s commitment

        to improving every day. Id. Kroger has the right to enact and enforce a uniform

        policy, which displays its non-religious Promise branding symbol.

     d. Kroger denies the allegations contained in Paragraph 30(d) of Plaintiff’s

        Amended Complaint. Kroger has not used the Promise symbol to endorse,

        advocate for, or promote the LGBTQ+ community. In fact, Kroger has a

        specific Kroger PRIDE logo, which is used to display support or advocacy for

        diversity and inclusion of LGBTQ+ workers. As explained above, Kroger’s

        Promise symbol symbolizes Kroger’s commitment to providing friendly and

        caring service, fresh goods to customers, uplifting service, and improving every

        day.

     e. Kroger denies the allegations contained in Paragraph 30(e) of Plaintiff’s

        Amended Complaint.

     f. Kroger admits that Rickerd requested to wear a non-uniform apron without the

        Kroger symbol. Kroger denies the remaining allegations contained in Paragraph

        30(f) of Plaintiff’s Amended Complaint.




                                     11
    Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 12 of 18




             g. Kroger admits that Rickerd provided a written request to wear an apron without

                “a rainbow symbol.” Kroger denies the remaining allegations contained in

                Paragraph 30(g) of Plaintiff’s Amended Complaint.

             h. Kroger admits the allegation contained in Paragraph 30(h) of Plaintiff’s

                Amended Complaint.

             i. Kroger denies the allegations contained in Paragraph 30(i) of Plaintiff’s

                Amended Complaint.

             j. Kroger admits that Rickerd was issued oral counseling and progressive

                discipline in accordance with its established policies and practices for

                repeatedly violating Kroger’s nondiscriminatory uniform policy. Kroger further

                admits that it respects and protects the rights of all employees to practice their

                religious beliefs and creeds, and does not require employees to wear, display,

                promote or endorse the LGBTQ+ community. Kroger denies the remaining

                allegations contained in Paragraph 30(j).

             k. Kroger admits that it separated Rickerd on May 29, 2019 for repeated

                insubordination and failure to comply with the uniform policy. Kroger denies

                the remaining allegations contained in Paragraph 30(k).

   31.       Kroger denies the allegations contained in Paragraph 31 of Plaintiff’s Amended

Complaint.

   32.       Kroger denies the allegations contained in Paragraph 32 of Plaintiff’s Amended

Complaint.

   33.       Kroger denies the allegations contained in Paragraph 33 of Plaintiff’s Amended

Complaint.



                                             12
    Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 13 of 18




                   DISCIPLINE AND DISCHARGE CLAIM OF RICKERD

   34.       Kroger denies the allegations contained in Paragraph 34 of Plaintiff’s Amended

Complaint.

   35.       Kroger denies the allegations contained in Paragraph 35 of Plaintiff’s Amended

Complaint.

   36.       Kroger incorporates its responses to Paragraphs 30(a)-(k).

             a. Kroger denies the allegations contained in Paragraph 36(a) of Plaintiff’s

                Amended Complaint.

             b. Kroger admits that Rickerd communicated her belief that the LGBTQ+

                community was inherently sinful. Kroger denies the remaining allegations

                contained in Paragraph 36(b) of Plaintiff’s Amended Complaint.

             c. Kroger admits that Rickerd reported her belief that the LGBTQ+ community

                was inherently sinful to the Human Resources Manager. Kroger denies the

                remaining allegations contained in Paragraph 36(c) of Plaintiff’s Amended

                Complaint.

             d. Kroger denies the allegations contained in Paragraph 36(d) of Plaintiff’s

                Amended Complaint. Kroger respects and protects the rights of all employees

                to practice their religious beliefs and creeds, and does not require employees to

                wear, display, promote or endorse the LGBTQ+ community.

             e. Kroger admits that Rickerd was issued oral counseling and progressive

                discipline for repeatedly violating Kroger’s nondiscriminatory uniform policy.

                Kroger denies the remaining allegations contained in Paragraph 36(e).




                                             13
    Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 14 of 18




             f. Kroger admits that Rickerd was suspended in accordance with its established

                  policies and practices after repeated refusals to follow the uniform policy.

                  Kroger denies the remaining allegations contained in Paragraph 36(f) of

                  Plaintiff’s Amended Complaint.

             g.   Kroger denies the allegations contained in Paragraph 36(g) of Plaintiff’s

                  Amended Complaint.

             h. Kroger denies the allegations contained in Paragraph 36(h) of Plaintiff’s

                  Amended Complaint.

             i. Kroger admits that Rickerd was terminated for repeated insubordination and

                  failure to comply with the uniform policy. Kroger denies the remaining

                  allegations contained in Paragraph 36(i) of Plaintiff’s Amended Complaint.

   37.       Kroger denies the allegations contained in Paragraph 37 of Plaintiff’s Amended

Complaint.

   38.       Kroger denies the allegations contained in Paragraph 38 of Plaintiff’s Amended

Complaint.

   39.       Kroger denies the allegations contained in Paragraph 39 of Plaintiff’s Amended

Complaint.

                         RETALIATION CLAIM OF TRUDY RICKERD

   40.       Kroger denies the allegations contained in Paragraph 40 of Plaintiff’s Amended

Complaint.

   41.       Kroger denies the allegations contained in Paragraph 41 of Plaintiff’s Amended

Complaint.

   42.       Kroger incorporates its responses to Paragraphs 30(a)-(k) and 36(a)-(i).



                                              14
     Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 15 of 18




             a. Kroger denies the allegations contained in Paragraph 42(a) of Plaintiff’s

                 Amended Complaint.

             b. Kroger denies the allegations contained in Paragraph 42(b) of Plaintiff’s

                 Amended Complaint.

             c. Kroger denies the allegations contained in Paragraph 42(c) of Plaintiff’s

                 Amended Complaint.

             d. Kroger denies the allegations contained in Paragraph 42(d) of Plaintiff’s

                 Amended Complaint.

             e. Kroger denies the allegations contained in Paragraph 42(e) of Plaintiff’s

                 Amended Complaint.

    43.      Kroger denies the allegations contained in Paragraph 43 of Plaintiff’s Amended

Complaint.

    44.      Kroger denies the allegations contained in Paragraph 44 of Plaintiff’s Amended

Complaint.

    45.      Kroger denies the allegations contained in Paragraph 45 of Plaintiff’s Amended

Complaint.

                                    PRAYER FOR RELIEF

    46.      Kroger denies the allegations contained in the PRAYER FOR RELIEF section of

Plaintiff’s Amended Complaint, including subsections A-I, and denies that Plaintiff is entitled

to any relief.

    47.      Kroger denies each and every allegation not specifically admitted.




                                            15
         Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 16 of 18




                          DEFENSES AND AFFIRMATIVE DEFENSES

        48.     Plaintiff’s Amended Complaint and each of its purported causes of action fail to

state facts sufficient to constitute a cause or causes of action against Kroger.

        49.     One or more of Plaintiff’s claims and/or allegations is barred by the applicable

statute of limitations.

        50.     Plaintiff’s Amended Complaint and each of its purported causes of action are barred

either in whole or in part by Plaintiff’s failure to mitigate its alleged damages.

        51.     Plaintiff’s Amended Complaint and each of its purported causes of action are barred

either in whole or in part by the doctrines of waiver, consent, estoppel, unclean hands, and other

equitable bases.

        52.     Plaintiff’s alleged damages are speculative and thus unavailable as a matter of

law.

        53.     Plaintiff’s Amended Complaint fails to state sufficient facts upon which an award

of punitive damages can be based and therefore such an award would violate the United States and

Arkansas law and public policy.

        54.     Plaintiff’s claims are barred in whole or in part by its own bad faith conduct.

        55.     Plaintiff’s claims are subject to offset.

        56.     Plaintiff’s Amended Complaint is barred, in whole or part, because the relief

sought exceeds that authorized by law.

        57.     Plaintiff lacks a good faith basis for its claims, in whole or in part, entitling

Kroger to attorneys’ fees, costs and expenses incurred defending this action.

        58.     Plaintiff has suffered no damages as a result of the alleged conduct of Kroger. Any

alleged damages suffered by Plaintiff are the result of its own conduct or omissions.



                                                   16
         Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 17 of 18




        59.     Plaintiff lacks standing to assert one or more of its claims.

        60.     Plaintiff’s Amended Complaint is barred, in whole or in part, because each action

taken by Kroger with regard to Plaintiff was based on legitimate, non-discriminatory and non-

retaliatory reasons.

        61.     To the extent Plaintiff suffered harassment or improper treatment, if any, Kroger

exercised reasonable care to prevent and timely correct any such behavior, and Plaintiff

unreasonably failed to take advantage of preventative or corrective opportunities provided by

Kroger, or failed to avoid harm otherwise.

        62.     To the extent there were complaints about alleged harassment or improper

treatment, all actions taken by Kroger were timely and appropriate and constituted prompt,

effective remedial measures under the circumstances, and these actions by Kroger bar or preclude

the Plaintiff's claims.

        63.     To the extent there were complaints about alleged harassment or improper

treatment, all actions taken by Kroger were timely and appropriate and constituted prompt,

effective remedial measures under the circumstances, and these actions by Kroger bar or preclude

the Plaintiff's claims.

        64.     Plaintiff has failed to exhaust the grievance and arbitration procedures.

        65.     The EEOC failed to engage in a good faith attempt at conciliation.

        66.     Kroger presently has insufficient knowledge or information on which to form a

belief as to whether it may have additional, as yet unstated, defenses available. Kroger reserves

herein the right to assert additional defenses in the event discovery indicates that they would be

appropriate.




                                                  17
             Case 4:20-cv-01099-LPR Document 19 Filed 06/29/21 Page 18 of 18




         WHEREFORE, having fully responded to Plaintiff’s Amended Complaint, Kroger

respectfully requests the following:

         1.       That the Plaintiff’s Amended Complaint be dismissed in its entirety with

prejudice;

         2.       That the Court enter a judgment in favor of Kroger, and direct the Plaintiff

recover nothing;

         3.       That Kroger be awarded its costs and expenses, including attorneys’ fees, if

appropriate; and

         4.       Any and other relief to which Kroger may now or hereafter be entitled.

                                                         Respectfully submitted,

                                                         /s/ Faith C. Whittaker_________________
                                                         Faith C. Whittaker, Admitted Pro Hac Vice
                                                         Hayley L. Geiler, Admitted Pro Hac Vice
                                                         255 East Fifth Street, Suite 1900
                                                         Cincinnati, OH 45202
                                                         T: (513) 977-8200
                                                         F: (513) 977-8141
                                                         Faith.whittaker@dinsmore.com
                                                         Hayley.geiler@dinsmore.com


                                                         Cynthia W. Kolb, AB#2000156
                                                         CROSS, GUNTER, WITHERSPOON &
                                                         GALCHUS, P.C.
                                                         500 President Clinton Avenue, Suite 200
                                                         Little Rock, Arkansas 72201
                                                         T: (501) 371-9999
                                                         F: (501)371-0035
                                                         ckolb@cgwg.com

                                                         ATTORNEYS FOR DEFENDANT THE
                                                         KROGER COMPANY d/b/a KROGER
                                                         STORE 625


17145730.2



                                                   18
